                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

     TRACY REDMOND,                           : Case No. 3:18-cv-00072
                                              :
             Plaintiff,                       :
                                              : Magistrate Judge Sharon L. Ovington
     vs.                                      :
                                                (by full consent of the parties)
                                              :
     COMMISSIONER OF THE SOCIAL               :
     SECURITY ADMINISTRATION,                 :
                                              :
             Defendant.                       :


                                    DECISION AND ENTRY


I.         Introduction

           The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a disability, among other

eligibility requirements. A disability in this context refers to “any medically determinable

physical or mental impairment” that precludes an applicant from engaging in “substantial

gainful activity.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen v. City of New

York, 476 U.S. 467, 469-70 (1986).

           Plaintiff Tracy Redmond applied for Disability Insurance Benefits and Supplemental

Security Income in 2014, asserting her disability started on July 16, 2014 and continued

thereafter. After preliminary denials of her applications, Administrative Law Judge Mark

Hockensmith held a hearing and later denied Plaintiff’s applications based on his conclusion

that she was not under a disability. (Doc. #6, PageID #s 48-65).
       Plaintiff brings the present case challenging ALJ Hockensmith’s opinion on many

grounds. She seeks an Order reversing ALJ Hockensmith’s decision and remanding for

payment of benefits.

       The Commissioner finds no error in the ALJ’s decision and asks the Court to affirm.

II.    Background

       On Plaintiff’s asserted disability onset date, she was 44 years old—a younger person

under social security law. She earned a high-school diploma and has worked in the past as a

store laborer, a garment sorter, and an inspector/hand packager. Plaintiff testified during a

hearing before ALJ Hockensmith that she had difficulty with work attendance due to fatigue

and work-related stress. (Doc. #6, PageID #s 80-82).

       Plaintiff’s asserted disability centers on her mental-health problems. She suffers

from severe depression that leaves her persistently tired. She testified, “It just makes me

tired and I just can’t function.” Id. at 89. She also cries at least two or three times a day

when no one is around. Id. at 90. In July 2015, Plaintiff began receiving treatment at

Clearing Path Therapeutic Services, LTD. By the time of the ALJ’s hearing, she had been

in treatment with Clearing Path for about a year to a year-and-a-half for depression. Every

two weeks she saw a counselor and every two months she saw a doctor. Id. at 57.

Plaintiff’s family physician prescribed Prozac for her because she “couldn’t get any work

done.” Id. She also took medication daily that made her “sleepy.” Id. at 58. Her additional




                                                2
prescribed medications include Viibryd (Vilazodone), 1 Vistaril (Hydroxyzine), and

Trazodone. Id. at 588, 592.

          Her treatment at Clearing Paths Therapeutic Services, LTD (which started in July

2015) helped her feel “a little better.” Id. at 89. Yet she would become angry and yell at

everyone about twice a day. Id. at 91. She thinks she did this so she will be left alone. This

happens to her 3 or 4 times a week. Id.

          Plaintiff’s anxiety level prevents her from driving more than about once a week.

This anxiety stems from a bad truck accident she had about a year before the ALJ’s hearing.

Id. at 78-79. Either her husband or daughter take her places she needs to go.

          During her typical day, she will get up and watch TV with her granddaughter or she

will watch her granddaughter play in a room. She watches her granddaughter 2 or 3 days a

week. She does not do the laundry often, and she does not cook much. Id. at 86. She has

difficulty sleeping through the night. If she is not watching her granddaughter, she will

sleep a lot during the day. Id. On days when she is not watching her granddaughter, she

will just sit at home and watch TV or sleep. But she has difficulty concentrating and can

only pay attention to a TV show for about 10 minutes. She also struggles to start and finish

projects. Id. at 92.

          Records from Clearing Paths report that in a diagnosis and assessment session on

July 1, 2015, a counselor diagnosed her with severe depression and anxiety. Id. at 712.

Plaintiff was dealing with the death of her newborn grandchild a month earlier. Id. at 712,


1
    See https://www.viibryd.com




                                                3
714. 2 She reported that she’d had depression all her life. Id. at 714. Plaintiff’s treatment

notes from Clearing House document her mental-status abnormalities such as a depressed

mood, irritability, tearfulness, social isolation, decreased energy, and constant worry about

children in her family. Id. at 566-68, 571, 573, 578-79.

        Six months before Plaintiff began treatment at Clearing Paths, psychologist Alan R.

Boerger, Ph.D., examined Plaintiff. Id. at 379-84. Dr. Boerger diagnosed Plaintiff with

dysthymic disorder. He noted that Plaintiff’s affect was appropriate to the situation and that

she was “somewhat subdued and of low energy.” Id. at 382. Dr. Boerger concluded that

Plaintiff appeared capable of understanding and retaining instructions; she might have some

difficulty with maintaining concentration and pace in work settings; she appeared to have a

pattern of avoiding social interactions in social situations; and her depression might reduce

her ability to tolerate work pressures in a work setting. Id. at 384.

        In January 2015—again, before Plaintiff began treatment with Clearing Paths—

psychologist Blaine Pinaire, Ph.D. reviewed the administrative record for the state agency.

He reported that Plaintiff’s chronic depression and mental-health symptoms “limit her

ability to tolerate work pressures and limit her coping skills.” Id. at 128. He opined that

despite Plaintiff’s medically determinable impairments, she can understand, remember, and

carry out simple instructions. Id. Dr. Pinaire also believed that Plaintiff could “make

judgments that are commensurate with functions of unskilled tasks, i.e., work-related

decisions; respond adequately to supervision, coworkers and work situations; and deal with


2
 Plaintiff testified about watching another granddaughter around the time of the ALJ’s hearing in October
2016.


                                                     4
most changes in a routine setting. While there are some issues with concentration, there is

sufficient concentration to perform simple 1-2 tasks, all on a routine and regular basis.” Id.

       Two months later, psychologist Lesley Rudy, Ph.D., reviewed the record and reached

the same conclusions as Dr. Pinaire. Id. at 142-43.

       In October 2016, Dr. Singh, a psychiatrist with Clearing Paths, completed a mental-

impairment questionnaire. Id. at 719-22. He diagnosed Plaintiff with major depressive

disorder (“MOD”), recurrent, severe, and without psychotic features. He wanted to rule out

Lupus in light of Plaintiff’s chronic fatigue. He identified Plaintiff’s symptoms to include

poor memory, appetite disturbance with weight changer, sleep disturbance, personality

change, mood disturbances, emotional lability, recurrent panic attacks, anhedonia, paranoia

or inappropriate suspiciousness, feelings of guilt/worthlessness, difficulty concentrating,

suicidal ideations, social withdrawal or isolation, flat or inappropriate affect, decreased

energy, intrusive recollections of a traumatic experience, generalized persistent anxiety, and

hostility and irritability. Id. at 719. He noted that Plaintiff’s “depression and anxiety leave

her bed bound at times 3-5 days per week, tearful daily, high anxiety daily, panic attacks 2x

weekly, abusive environment (verbal), [and] anger.” Id. at 720. He thought that Plaintiff’s

impairment had lasted for at least 12 consecutive months and that her symptoms exacerbate

her fatigue/sleep. Dr. Singh concluded that Plaintiff’s impairments or treatment would

cause her to be absent from work more than three times a month. He noted that she was

extremely limited in the following areas: restrictions in activities of daily living, difficulties

in maintaining social functioning, ability to complete a normal workday and work week,

ability to be aware of normal hazards and take appropriate precautions, and the ability to


                                                5
travel in unfamiliar places or use public transportation. Id. at 721-22. She was markedly

restricted in many additional areas, according to Dr. Singh. Id.

         A vocational expert testified during the hearing ALJ Hockensmith held. He

confirmed that an employee who is off task from work more than about 15% of an 8-hour

workday could not maintain employment. Id. at 96. He further reported that employers

typically do not tolerate more than about 1 day of absenteeism or tardiness per month. Id.

III.     ALJ Hockensmith’s Decision

         ALJ Hockensmith reviewed the evidence and evaluated Plaintiff’s disability status

under each of the five sequential steps set forth in the Social Security Regulations. See 20

C.F.R. §§ 404.1520, 416.920. 3 His more pertinent findings began at steps 2 and 3 where he

found that although Plaintiff had severe impairments—depression and other health

problems—her impairments did not automatically qualify her for benefits. (Doc. #6,

PageID #s 51-57).

         At step four, the ALJ concluded that the most Plaintiff could do (her residual

functional capacity, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002)),

consists of light work with 9 limitations. He found, for example:

         (1) no climbing ladders, ropes, or scaffolds…; (4) no work at unprotected
         heights…;(6) limited to simple, routine tasks performed in a static work
         environment with few changes in routine; (7) no fast paced work or strict
         production quotas; (8) no contact with the public; and [9] occasional contact
         with coworkers and supervisors.

Id. at 57. These limitations left Plaintiff unable to perform her past jobs.


3
 Further citations to social security regulations will identify the pertinent Disability Insurance Benefits regulation with
full knowledge of the corresponding Supplemental Security Income regulation.


                                                             6
       The ALJ concluded at step 5 that Plaintiff could adjust to other jobs—he did not say

which jobs—that exist in significant numbers in the national economy. These main findings

led the ALJ to ultimately conclude that Plaintiff was not under a disability and not eligible

to receive Disability Insurance Benefits or Supplemental Security Income.

IV.    Standards of Review

       Judicial review of ALJ Hockensmith’s decision considers whether he applied the

correct legal standards and whether substantial evidence supports his findings. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance….” Rogers v. Comm’r of Soc. Sec., 486

F.3d 234, 241 (6th Cir. 2007). It is evidence upon which a reasonable mind might accept as

adequate to support a conclusion. Blakley, 581 F.3d at 406 (citation omitted). Caution is

warranted, however, because “a decision of the Commissioner will not be upheld where the

[Administration] fails to follow its own regulations and where that error prejudices a

claimant on the merits or deprives the claimant of a substantial right.” Bowen, 478 F.3d at

746 (citing Wilson v. Comm’r of Soc. Sec., 378 F3d 541, 546-47 (6th Cir. 2004)).

V.     Discussion

       Plaintiff contends that ALJ Hockensmith failed to reasonably weigh the opinions of

her treating psychiatrist Dr. Singh and failed to meaningfully weigh the opinions of the

state-agency-record reviewers, Drs. Pinaire and Rudy. She emphasizes that Dr. Singh’s

opinion is the only one in the record based on first-hand, longitudinal experience with

Plaintiff. She also observes that Dr. Singh provided the most “contemporary assessment” of


                                               7
the Plaintiff’s mental-health difficulties. Id. at 739.

       The Commissioner argues that the ALJ provided valid and reasonable justifications

for placing little weight on Dr. Singh’s opinions. The Commissioner maintains that the ALJ

reasonably viewed Dr. Pinaire’s and Dr. Rudy’s opinions as generally consistent with the

record evidence and discussed evidence elsewhere in his decision that supported his reliance

on these record-reviewers’ opinions.

       Social Security Regulations require ALJs to adhere to certain standards when

weighing the opinions provided by medical professionals. “Key among these is that greater

deference is generally given to the opinions of treating physicians than to those of non-

treating physicians, commonly known as the treating physician rule.” Rogers, 486 F.3d at

242 (citations omitted). The rule is straightforward:

       Treating-source opinions must be given “controlling weight” if two conditions
       are met: (1) the opinion “is well-supported by medically acceptable clinical and
       laboratory diagnostic techniques”; and (2) the opinion “is not inconsistent with
       the other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 723 (6th Cir. 2014).

If the treating medical source’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length, frequency,

nature, and extent of the treatment relationship; the supportability and consistency of the

physician’s conclusions; the specialization of the physician; and any other relevant factors.”

Rogers v. Commissioner of Social Sec., 486 F.3d 234, 242 (6th Cir. 2007) (citation omitted);

see Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011) (quoting, in part, 20 C.F.R. §



                                                8
404.1527(d)(2)).

       “[T]he ALJ must provide ‘good reasons’ for discounting treating physicians’

opinions, reasons that are ‘ sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical opinion and the reasons for

that weight.” Rogers, 486 F.3d at 242 (quoting, in part, Soc. Sec. R. 96-2p, 1996 WL

374188, at *5 (July 2, 1996)).

       In the present case, the ALJ placed little weight on Dr. Singh’s opinions. He

reasoned that Dr. Singh’s assessments are inconsistent with his own mental status

examination findings, as well as claimant’s daily activities….” (Doc. #6, PageID #63). The

ALJ observed that Dr. Singh appeared not to know about Plaintiff’s “daily activity of taking

care of her infant granddaughter several times a week.” Id. This activity plus the activities

she reported to Dr. Boerger and described during her testimony, “are inconsistent with an

extreme limitation,” in the ALJ’s view.

       The ALJ unreasonably posited that Dr. Singh appeared not to know about Plaintiff’s

ability to care for her infant granddaughter because he was surely well aware of the

information in her treatment notes, including the note in December 2015 that says she was

“getting to care for her grandchild during the day ….” Id. at 701. More significantly, the

ALJ draws a false parallel between caring for her granddaughter only 2 or 3 days a week

and the abilities needed to complete an 8-hour workday, 5 days per week. Even assuming

Plaintiff’s babysitting constituted 3 full days of work per week, this is not comparable to

full-time competitive employment. See Soc. Sec. Ruling 96-8p, 1996 WL 374184, *2

(defining residual functional capacity as the assessment of a person’s ability to do sustained


                                               9
work-related activities in a work setting on a regular and continuous basis, meaning “8

hours a day, for 5 days a week, or for an equivalent work schedule.”); cf. 20 C.F.R. §

404.1572(c) (“Generally, we do not consider activities like taking care of yourself,

household tasks, hobbies, therapy, school attendance, club activities, or social programs to

be substantial gainful activity.”). Plaintiff’s activities, moreover, during the time she cared

for her granddaughter did not equate with an ability to perform a full-time job. She testified

that she rarely left her house with her granddaughter and instead they “mostly sit and watch

TV or she’ll play in the room.” (Doc. #6, PageID #91). The food Plaintiff prepared for her

granddaughter typically consisted of easily prepared food—“a hot dog or a ham and cheese

sandwich.” Id. at 92. Without more meaningful explanation, which the ALJ did not

provide, it was unreasonable to find inconsistency between Plaintiff’s intermittent and

limited care for her granddaughter and Dr. Singh’s opinions.

       The ALJ also discounted Dr. Singh’s opinions because Plaintiff “is cooperative with

treating and examining sources, is able to grocery shop, and maintains stable relationships

with family members….” Id. at 63. The fact that Plaintiff cooperates with treating and

examining medical personnel is a to her credit and speaks favorably about the integrity of

the information she provided during her treatment (with Dr. Singh) and her examination (by

Dr. Boerger). There is, moreover, no indication in the record that Dr. Singh failed to

consider Plaintiff’s cooperation with treatment when forming his opinions about Plaintiff’s

mental-work limitations. And no medical source of record supports the connection the ALJ

drew between Plaintiff’s cooperation and the limitations Dr. Singh identified. The ALJ

therefore discounted Dr. Singh’s opinion based on his (the ALJ’s) own lay opinion about the


                                               10
significance of Plaintiff’s cooperation during treatment. “An ALJ ‘may not substitute his

own medical judgment for that of the treating physician where the opinion of the treating

physician is supported by the medical evidence.’” Simpson v. Comm'r of Soc. Security, 344

F. App’x 181, 194 (6th Cir. 2009) (quoting Meece v. Barnhart, 192 F. App’x 456, 465 (6th

Cir. 2006)) and citing Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (stating “ALJs

must not succumb to the temptation to play doctor and make their own independent medical

findings”); see also Harvey v. Comm'r of Soc. Security, No. 16-3266, 2017 WL 4216585, at

*7 (6th Cir. 2017). Plaintiff, moreover, should not be penalized for cooperating with

medical professionals.

        The ALJ also relied on his own lay medical aptitude when discrediting Dr. Singh’s

opinions regarding Plaintiff’s marked limitations in concentration, persistence, and pace.

This appears where the ALJ advances the idea that normal test results of Plaintiff’s

cognition, knowledge, speech, and memory equate to normal attention, concentration, and

pace. There are metaphorical apples and oranges here. Plaintiff’s ability to think,

remember, and speak are significantly different from her ability to focus, stay-on-task, work

quickly, and reliably complete assigned tasks. And common meaning of these terms

instructs that a person’s ability to do the former (think, remember, and speak) do not

guarantee success in the latter (focusing, staying on task, etc.). Without further explanation,

which the ALJ did not provide, he drew a false equivalency between these two sets of

abilities.

        Even setting aside the foregoing problems, the ALJ erred in at least two other critical

respects. First, he did not reasonably or substantively explain why a rejection of those


                                               11
criticized portions of Dr. Singh’s assessment merited rejecting other aspects of his

opinions—especially his opinion about Plaintiff’s frequent absenteeism. See Soc. Sec.

Ruling 96-2p, 1996 WL 374188, at *4 (July 2, 1996) (“[A]djudicators must always be aware

that one or more of the opinions may be controlling while others may not”). Second, even if

Dr. Singh’s opinions failed to merit controlling weight, the applicable law obligated the ALJ

to advance his analysis to a meaningful application of the deferential weight factors. See

see also Barbe v. Commissioner, 3:13-cv-67, 2013 WL 6158404, *8 (S.D. Ohio 2013) (J.

Black), applying Blakely v. Commissioner, 581 F.3d 399, 406 (6th Cir. 2009) (“Even if the

ALJ thought that [the treating physician’s] opinions were not supported by the clinical

diagnostic techniques and were inconsistent with other substantial evidence, he still needed

to proceed to the deferential weight analysis.”). “[I]n all cases there remains a presumption,

albeit a rebuttable one, that the opinion of a treating physician is entitled to great deference,

its non-controlling status notwithstanding.” Rogers, 486 F.3d at 242. His failure to

reasonably address this possibility was harmful considering that the deferential weight

factors strongly support Dr. Singh as a valid source of opinion evidence.

       Turning to the ALJ’s review of the opinions provided by record reviewers Drs.

Pinaire and Rudy, and one-time examiner Dr. Boerger, the ALJ placed significant weight on

their opinions. Doing so, however, the ALJ applied less scrutiny to their opinions than he

applied to Dr. Singh’s opinions. Compare Doc. #6, PageID #s 61-62 with PageID #63. “A

more rigorous scrutiny of the treating-source opinion than the nontreating and

nonexamining opinions is precisely the inverse of the analysis that the regulation requires.”

Gayheart, 710 F.3d at 379; see Cottingim v. Comm’r of Soc. Sec. No. 3:14cv121,2015 WL


                                               12
2383520, at *5 (S.D. Ohio 2015) (“Simply restating the consultant’s opinion and offering a

conclusory assessment, without further discussion, fails to satisfy the requirement that the

ALJ provide meaningful explanation of the weight given to all the medical opinion

evidence.”) Report & Recommendations adopted, 2015 WL 3606838 (2015). Further, Drs.

Panaire and Rudy reviewed the administrative record before Plaintiff began treatment at

Clearing House. It was error for the ALJ not to consider this. Miller v. Comm’r of Soc.

Sec., 811 F.3d 825, 834 (6th Cir. 2016) (“Where the non-examining source did not review a

complete case record, we require some indication that the ALJ at least considered these facts

before giving greater weight to an opinion from the non-examining source. (citation and

quotation marks omitted)).

       Accordingly, for the above reasons, Plaintiff’s Statement of Errors in well taken.

VI.    Remand

       A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments, see

Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by substantial

evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.




                                              13
       Under sentence 4 of 42 U.S.C. § 405(g), the Court has authority to affirm, modify, or

reverse the Commissioner’s decision “with or without remanding the cause for rehearing.”

Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under sentence 4

may result in the need for further proceedings or an immediate award of benefits. E.g.,

Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter

is warranted where the evidence of disability is overwhelming or where the evidence of

disability is strong while contrary evidence is lacking. Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       Remand for an award of benefits is warranted in the present case because the

evidence establishing Plaintiff’s disability is overwhelming or is strong while contrary

evidence is lacking. Dr. Singh’s opinion—the only treating psychiatrist’s opinion of

records—stands essentially unrefuted because non-examiners Drs. Pinaire and Rudy

reviewed a record that was far from complete and predated the records from Clearing House

upon which Dr. Singh doubtlessly relied. The vocational expert—whose testimony is

likewise unrefuted—testified that employers typically do not tolerate more than about 1 day

of absenteeism or tardiness per month. Id. Viewing this together with Dr. Singh’s opinion

that Plaintiff would be absent more than 3 times per month due to her mental-health

impairments and treatment, she is unable to engage in a substantial number of jobs that exist

in the national economy. Consequently, she is under a disability and eligible for benefits

based on her applications protectively filed on October 22, 2014

                            IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability decision on January 25, 2017 is vacated;


                                             14
      2.   A finding is made that Plaintiff Tracy Redmond is under a disability and
           entitled to remand for payment of Disability Insurance Benefits and
           Supplemental Security Income based on her applications protectively filed on
           October 22, 2014; and,

      3.   The case is terminated on the Court’s docket.




November 26, 2019                              s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                          15
